--------------------------------------------------------------------------------

 
EXHIBIT 10.5















 


Fourth Amendment
 
to
 
Amended and Restated
 
Senior Revolving Credit Agreement
 
Among
 
Rosetta Resources Inc.,
 
as Borrower,
 
BNP Paribas,
 
as Administrative Agent,
 
and


The Lenders Signatory Hereto
 
  Effective as of May 10, 2011












 
 

--------------------------------------------------------------------------------

 

Fourth Amendment to
Amended and Restated Senior Revolving Credit Agreement
 
This Fourth Amendment to Amended and Restated Senior Revolving Credit Agreement
(this “Fourth Amendment”) executed effective as of May 10, 2011 (the “Fourth
Amendment Effective Date”) is among Rosetta Resources Inc., a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the Lenders
that is a signatory hereto; and BNP Paribas, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”).
 
R E C I T A L S:
 
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Senior Revolving Credit Agreement dated as of
April 9, 2009, as amended by that certain First Amendment dated as of October 1,
2009, that certain Second Amendment dated as of April 5, 2010 and that certain
Third Amendment dated as of December 2, 2010 (as amended, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
 
B.   The Borrower has requested and the Administrative Agent and each of the
Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.   NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.   Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Fourth Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Fourth Amendment refer to the Credit
Agreement.
 
Section 2.    Amendments to Credit Agreement.
 
2.1   Amendments to Section 1.02.
 
(a)    The following definitions are hereby added or amended and restated in
their entirety as follows:
 
“‘Agreement’ means this Amended and Restated Senior Revolving Credit Agreement,
as amended by the First Amendment dated as of October 1, 2009, the Second
Amendment dated as of April 5, 2010, the Third Amendment dated as of December 2,
2010 and the Fourth Amendment dated as of May 10, 2011 as the same may from time
to time be further amended, modified, supplemented or restated.”
 
“‘Applicable Margin’ means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<25%
³25% but <50%
³50% but <75%
³75% but <90%
>90%
ABR Loans
0.75%
1.00%
1.25%
1.50%
1.75%
Eurodollar Loans
1.75%
2.00%
2.25%
2.50%
2.75%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the ‘Applicable Margin’ means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.”
 
“‘Majority Lenders’ means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least fifty-one percent (51%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least fifty-one percent (51%) of the outstanding
aggregate principal amount of the Loans and participation interests in the
Letters of Credit (without regard to any sale by a Lender of a participation in
any Loan under Section 12.04(c)); provided that the Maximum Credit Amounts and
the principal amount of the Loans and participation interests in Letters of
Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Lenders.”
 
“‘Maturity Date’ means May 10, 2016.”
 
“‘Required Lenders’ means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in the Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 12.04(c)) (the
“Outstanding Amounts”); provided that, if any one Lender has at least sixty-six
and two-thirds percent (66-2/3%) of the Outstanding Amounts, then “Required
Lenders” shall mean, at any time while any Loans or LC Exposure is outstanding,
at least two Lenders having at least the greater of (i) seventy-five percent
(75%) of the Outstanding Amounts and (ii) 10% plus the percentage of the
Outstanding Amounts held by the Lender holding the greater amount of the
Outstanding Amounts; provided further that the Maximum Credit Amounts and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Required Lenders.”
 
(b)   The following definitions are hereby deleted from the Credit Agreement in
their entirety:  “Acceptable Collateral,” “Adequate Assurance of Performance,”
“Approved Purchaser,” “Calpine,” “Calpine Gas Contracts,” and “Gas Sales
Contract.”
 
2.2   Amendments in General.  The Credit Agreement is hereby amended by
replacing, in each instance in the Credit Agreement except in the definition of
“Required Lenders” in Section 1.02, Section 2.07, Section 8.13(c), Section 8.18,
Section 12.02(b)(ii) and Section 12.02(b)(viii), the terms “Required Lender” and
“Required Lenders” with the terms “Majority Lender” and “Majority Lenders”, as
applicable.
 
2.3   Amendment to Section 4.03(c)(ii).  Section 4.03(c)(ii) is hereby amended
by deleting such Section in its entirety and replacing it with the following:
 
“(ii)   the Maximum Credit Amount and the outstanding principal amount of the
Loans and participation interests in Letters of Credit of such Defaulting Lender
shall not be included in determining whether all Lenders, the Required Lenders
or the Majority Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 12.02); provided that
any waiver, amendment or modification requiring the consent of each affected
Lender and which affects such Defaulting Lender, shall require the consent of
such Defaulting Lender; and provided further that no Defaulting Lender shall
participate in any redetermination or affirmation of the Borrowing Base, but the
Commitments of a Defaulting Lender (i.e., the Applicable Percentage of the
Borrowing Base of a Defaulting Lender) may not be increased without the consent
of such Defaulting Lender.”
 
2.4   Amendment to Section 8.02(c).  Section 8.02(c) is hereby amended by
deleting the contents of such Section in their entirety and replacing them with
“[Reserved].”
 
2.5   Amendment to Section 9.01(a).  Section 9.01(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
“(a)   Ratio of Total Debt to EBITDAX.  The Borrower will not, at any time,
permit its ratio of Total Debt as of such time to EBITDAX for the period of four
fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be greater than 4.0 to 1.0.”
 
2.6   Amendment to Section 9.13(e)(ii).  Section 9.13(e)(ii) is hereby amended
by replacing the phrase “five percent (5%)” with the phrase “seven percent
(7%)”.
 
2.7   Amendment to Section 9.20.  Section 9.20 is hereby amended by deleting the
contents of such Section in their entirety and replacing them with “[Reserved].”
 
2.8   Amendment to Section 10.01(n).  Section 10.01(n) is hereby amended by
deleting the contents of such Section in their entirety and replacing them with
“[Reserved].”
 
2.9   Amendment to Section 12.02(b)(viii).  Section 12.02(b)(viii) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:
 
“(viii) change any of the provisions of this Section 12.02(b) or the definition
of “Majority Lenders” or “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents without
the written consent of each Lender (other as provided under Section 4.03(c)(ii)
concerning a Defaulting Lender); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any other Agent, or the Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, such
other Agent or the Issuing Bank, as the case may be.”
 
Section 3.    Borrowing Base Redetermination. The Lenders and the Borrower agree
that from and after the Fourth Amendment Effective Date up to the next
redetermination, the amount of the Borrowing Base shall be $325,000,000.  This
provision does not limit the right of the parties to initiate interim
redeterminations of the Borrowing Base in accordance with Section 2.07(e) or
further adjustments pursuant to Section 8.13(c), Section 8.18 or Section 9.13.
This Section 3 constitutes notice of the redetermined Borrowing Base in
accordance with Section 2.07(d) of the Credit Agreement.
 
Section 4.   Assignments and Reallocation of Commitments and Loans.  The Lenders
have agreed among themselves, in consultation with the Borrower, to reallocate
their respective Maximum Credit Amounts and Commitments and to, among other
things, eliminate completely the Maximum Credit Amount and Commitment of Allied
Irish Bank p.l.c. (the “Exiting Lender”).  The Administrative Agent and the
Borrower hereby consent to such reallocation and the Exiting Lender’s and other
Lenders’ assignments of their Commitments.  On the Fourth Amendment Effective
Date and after giving effect to such reallocations, the Maximum Credit Amount
and Commitment of each Lender shall be as set forth on Annex I of this Fourth
Amendment which Annex I supersedes and replaces the Annex I to the Credit
Agreement.  With respect to such reallocation, each Lender shall be deemed to
have acquired the Maximum Credit Amount and Commitment allocated to it from each
of the other Lenders pursuant to the terms of the Assignment and Assumption
Agreement attached as Exhibit F to the Credit Agreement as if each such Lender
and the Exiting Lender had executed an Assignment and Assumption Agreement with
respect to such allocation.  In connection with this Assignment and for purposes
of this Assignment only, the Lenders, the Exiting Lender, the Administrative
Agent and the Borrower waive the processing and recordation fee under Section
12.06(b)(ii) of the Credit Agreement.
 
Section 5.  Conditions Precedent.  The effectiveness of this Fourth Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 5, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
5.1   Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Fourth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.
 
5.2   Fourth Amendment.  The Administrative Agent shall have received multiple
counterparts as requested of this Fourth Amendment from the Borrower and the all
of the Lenders.
 
5.3   No Default.  No Default or Event of Default shall have occurred and be
continuing as of the Fourth Amendment Effective Date.
 
5.4   Other Documents.  The Administrative Agent shall have received any other
document it reasonably requests.
 
Section 6.   Representations and Warranties; Etc.  The Borrower and each of the
Guarantors hereby affirm:  (a) that as of the date of execution and delivery of
this Fourth Amendment, all of the representations and warranties contained in
each Loan Document to which the Borrower and Guarantors are a party are true and
correct in all material respects as though made on and as of the Fourth
Amendment Effective Date (unless made as of a specific earlier date, in which
case, was true as of such date); and (b) that, after giving effect to this
Fourth Amendment and to the transactions contemplated hereby, no Defaults exist
under the Loan Documents or will exist under the Loan Documents.
 
Section 7.   Miscellaneous.
 
7.1   Confirmation.  The provisions of the Credit Agreement (as amended by this
Fourth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Fourth Amendment.
 
7.2   Ratification and Affirmation of Borrower and Guarantors.  Each of the
Guarantors and the Borrower hereby expressly (i) acknowledges the terms of this
Fourth Amendment, (ii) ratifies and affirms its obligations under the Guaranty
Agreement and the other Security Instruments to which it is a party, (iii)
acknowledges, renews and extends its continued liability under the Guaranty
Agreement and the other Security Instruments to which it is a party and agrees
that its guarantee under the Guaranty Agreement and the other Security
Instruments to which it is a party remains in full force and effect with respect
to the Indebtedness as amended hereby.
 
7.3   Counterparts.  This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Fourth Amendment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Fourth
Amendment.
 
7.4   No Oral Agreement.  This written Fourth Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the
parties.  There are no subsequent oral agreements between the parties.
 
7.5   Governing Law.  This Fourth Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of New York.


[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed effective as of the date first written above.


BORROWER:                                                                ROSETTA
RESOURCES INC.




By: /s/ Michael J. Rosinski 
 
Michael J. Rosinski, Executive Vice President,

 
Chief Financial Officer and Treasurer



 
GUARANTORS:

ROSETTA RESOURCES OFFSHORE, LLC
ROSETTA RESOURCES HOLDINGS, LLC
ROSETTA RESOURCES OPERATING LP
By: Rosetta Resources Operating GP, LLC, its general partner
 
ROSETTA RESOURCES GATHERING LP

 
By: Rosetta Resources Operating LP, its general partner

 
By:  Rosetta Resources Operating GP, LLC, its general partner

ROSETTA RESOURCES OPERATING GP, LLC




By: /s/ Michael J. Rosinski 
          Michael J. Rosinski, Executive Vice President,
          Chief Financial Officer and Treasurer





Signature Page – Fourth Amendment
Page


 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:                                            BNP PARIBAS,
as Administrative Agent




By:  /s/ Betsy Jocher 
Name: Betsy Jocher
Title: Director




By: /s/ Edward Pak
Name: Edward Pak
Title: Director




LENDERS:                                                                          
BNP PARIBAS




By:  /s/ Betsy Jocher
Name: Betsy Jocher
Title: Director




By: /s/ Edward Pak
Name: Edward Pak
Title: Director
 
          
 





WELLS FARGO BANK, N.A.




By:  /s/ Michael Real 
Name: Michael Real
Title: Director




UNION BANK, N.A.




By:  /s/ Brian Caddell 
Name: Brian Caddell
Title: Assistant Vice President







Signature Page – Fourth Amendment
Page


 
 

--------------------------------------------------------------------------------

 

COMPASS BANK




By:  /s/ Kathleen Bowen 
Name: Kathleen Bowen
Title: Senior Vice President




BANK OF MONTREAL




By:  /s/ Kevin Utsey 
Name: Kevin Utsey
Title: Director






JPMORGAN CHASE BANK, N.A.




By:  /s/ Stephen L. Lescher 
Name: Stephen L. Lescher
Title: Authorized Officer




COMERICA BANK




By:  /s/ Justin Crawford 
Name: Justin Crawford
Title: Vice President




BANK OF AMERICA, N.A.




By:  /s/ Stephen J. Hoffman 
Name: Stephen J. Hoffman
Title: Managing Director









Signature Page – Fourth Amendment
Page


 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION




By:  /s/ Mark E. Thompson 
Name: Mark E. Thompson
Title: Senior Vice President




ALLIED IRISH BANKS P.L.C




By:  /s/ Mark Connelly 
Name: Mark Connelly
Title: SVP




By:  /s/ Aidan Lanigan 
Name: Aidan Lanigan
Title: VP




BANK OF TEXAS, N.A.




By:  /s/ Mari
Salazar                                                                
Name: Mari Salazar
Title: Senior Vice President




AMEGY BANK NATIONAL ASSOCIATION




By:  /s/ Kenneth R. Batson, III 
Name: Kenneth R. Batson, III
Title: Vice President




THE FROST NATIONAL BANK




By:  /s/ Andrew A. Merryman 
Name: Andrew A. Merryman
Title: Sr. Vice President





Signature Page – Fourth Amendment
Page


 
 



--------------------------------------------------------------------------------